Citation Nr: 9918409	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of bilateral 
ear infections, to include bilateral sensorineural hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to March 1970.  He had additional service in 
the Pennsylvania Air National Guard, which ended in July 
1993.

In April 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
the veteran's claim for service connection for residuals of 
bilateral ear infections, including bilateral sensorineural 
hearing loss.  He timely appealed the RO's decision to the 
Board of Veterans' Appeals (Board).


REMAND

The veteran alleges that he had at least two ear infections 
during his period of active duty in the military from 1966 to 
1970, while a member of the First Marine Air Wing of a 
communications squadron stationed in Vietnam during the war, 
and that the infections eventually led to a bilateral 
sensorineural hearing loss.  He claims that he received 
treatment for the infections from doctors at a Navy Field Aid 
Station located at An Hoa, South Vietnam, which was under 
the command of the Fifth Marine Regiment, and that the 
treatment consisted of irrigating ("flush[ing] out") his 
ears.  He also alleges that he sustained acoustic trauma to 
his ears while on active duty as a result of repeated 
exposure to excessively loud noises during boot camp training 
and as a gunner in combat.

The report of the veteran's March 1965 pre-enlistment 
examination reflects that there was evidence of decreased 
hearing acuity in the veteran's left ear beginning at 3,000 
Hertz and continuing into the higher frequencies.  However, 
there was no evidence of a hearing loss in this ear when he 
was examined later that year, in December 1965, for 
enlistment.  As to his right ear, there was absolutely no 
evidence of a hearing loss in that ear during either 
evaluation, or of ear infections in either ear.  His service 
medical records (SMRs) also do not contain any evidence of 
ear infections or a hearing loss in either ear at any time 
during his period of active duty, including when he was 
examined for separation from service in March 1970.  Even he 
acknowledges that the treatment he purportedly received for 
his ear infections while on active duty in the military is 
not reflected in his service medical records, but he says 
this is because the treatment occurred at the aid station out 
in the field, in an active combat zone, so actual entries 
concerning the treatment may not have been made due to the 
inherent nature and volatility of the situation.  Since, 
however, his service personnel records confirm that he had 
combat in Vietnam and, as a result, received, among others, 
the Combat Action Ribbon, the Board must presume that his 
allegations of acoustic trauma coincident with his Vietnam 
service are true since they are consistent with the 
circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1998).  
This does not, however, obviate the need for him to submit 
medical nexus evidence linking any current hearing loss to 
the acoustic trauma in service.  See Arms v. West, 
12 Vet. App. 188, (1999); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  As to the claimed ear infections, because 
the veteran is a layman, he does not have the necessary 
training or expertise to give a competent opinion on the 
question of whether he, in fact, had ear infections while on 
active duty, since this requires a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
He is, nonetheless, competent to testify as to any symptoms-
such as bleeding from his ears, serous discharge, etc.-that 
he may have experienced.  See King v. Brown, 5 Vet. App. 19, 
21 (1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

After his discharge from active duty in 1970, the veteran had 
additional service in the 112th Tactical Control Flight 
Squadron of the Pennsylvania Air National Guard.  In 
connection with that service, he periodically underwent 
physical examinations which included evaluations of his 
hearing acuity.  During a hearing evaluation in July 1980, 
there was evidence of a hearing loss in his right ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
45
LEFT
5
5
10
25
20

There also was evidence of a hearing loss in the right ear, 
at those same frequencies, during a National Guard 
audiometric evaluation in January 1982, and again during an 
evaluation in May 1986.  However, during the latter 
evaluation, there also was evidence of a hearing loss in the 
left ear.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
50
50
LEFT
20
15
50
65
75

Due to the severity of his bilateral hearing loss, the 
veteran received an
"H-2 profile."  A National Guard audiologist again noted a 
bilateral hearing loss after evaluating the veteran's hearing 
acuity in January 1990.  The veteran's service in the Air 
National Guard ended in July 1993, and there have been 
additional diagnoses of bilateral sensorineural hearing loss 
during the years since, including by an audiologist at the 
Pennsylvania State University Hearing Clinic 
in September 1995 and by a VA audiologist who examined the 
veteran more recently, in February 1996.  However, neither 
examiner commented on the etiology of the bilateral 
sensorineural hearing loss; the reports of the evaluations 
only contain histories, as recounted by the veteran, himself, 
of hearing loss dating back to his service on active duty 
(AD) in Vietnam.  Since the histories are self-reported by 
the veteran and are not enhanced by additional medical 
commentary from either examiner, this evidence is not 
sufficient, in and of itself, to link the current bilateral 
sensorineural hearing loss to either disease (the purported 
ear infections) or the presumed injury (acoustic trauma) that 
occurred coincident with the veteran's service on active duty 
in Vietnam.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Also, a VA 
otologist/otolaryngologist (specialist) who examined the 
veteran separately in February 1996 did not comment on the 
etiology of the hearing loss, nor did the examiner detect any 
clinical evidence of ear infections or active disease that 
might presently account for it.

The Board further observes that, with respect to the 
veteran's service in the Air National Guard, the applicable 
laws and regulations permit service connection only for a 
disability resulting from a disease or injury incurred in or 
aggravated coincident with his "active duty for training" 
(ACTDUTRA), or for disability resulting from an injury during 
his "inactive duty training" (INACTDUTRA).  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 1991). 

Under the circumstances of this case, the Board finds that 
the RO should accomplish the necessary development to resolve 
the questions as to the probable cause of the veteran's 
bilateral sensorineural hearing loss, and whether the first 
diagnosis of a bilateral hearing loss constituting a 
disability for VA purposes (see 38 C.F.R. § 3.385 (1998)) was 
made while he was on ACTDUTRA or INACTDUTRA, or during 
periods of both, In this regard, the Board notes that service 
connection for hearing loss requires not only evidence 
indicating the veteran currently has a hearing loss 
disability (for VA purposes), but also a medically sound 
basis for attributing it to his service in the military.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain any necessary 
records from the 112th Tactical Control 
Flight Squadron of the Pennsylvania Air 
National Guard (the veteran's unit), and 
any additional sources, to delineate the 
specific dates that he was on ACTDUTRA 
and INACTDUTRA from the time of his 
discharge from AD in March 1970 until his 
service in the Air National Guard ended 
in July 1993.  The RO should place a 
written report of its findings in the 
claims folder for consideration with the 
other evidence of record.

2.  After completion of the development 
requested above, the RO should schedule 
him for VA examination by an 
otolaryngologist (ear, nose, and throat 
specialist) to determine the probable 
etiology of his bilateral sensorineural 
hearing loss.  If deemed necessary by the 
examiner, an audiometric evaluation 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that:  a) the sensorineural hearing loss 
is related to the veteran's service in 
the military, particularly, as a result 
of acoustic trauma or excessive noise 
exposure sustained either during AD from 
1966-70 or while in the Air National 
Guard up until 1993; or, b) the hearing 
loss is attributable to ear infections, 
and, if so, c) the infections 
(or at least symptoms associated 
therewith) were present during AD 
service.  It is imperative that the 
evidence in the claims folder, including 
a complete copy of this REMAND, be 
reviewed in connection with the 
examination requested.  The examination 
results, and the rationale underlying any 
opinions expressed or conclusions drawn 
(to include citation, as necessary, to 
specific evidence in the record) should 
be fully set forth in a typewritten 
report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for service 
connection for a bilateral sensorineural 
hearing loss in light of all relevant 
evidence, particularly that obtained in 
connection with this REMAND.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board f Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).










